DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, and 7 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeClerq (DeClerq et al).
Regarding claims 1 and 10, DeClerq teaches a composition comprising dried pulp obtained by the process of treating a pulp from cocoa pods (which are commonly known to come from a plant in the theobroma genus) [pg 2, lines 12 – 13].  The polysaccharide content is reduced relative to a level in the pulp [pg 2, lines 29 – 34] as well as neutralizing the pH of the pulp [pg 3, lines 1 – 2].  Once a desired viscosity is reached, the pulp is filtered and the resulting product is dried [pg 3, lines 10 – 12, 18 – 21].
Regarding claims 2 – 5, DeClerq teaches treating the cocoa pulp with pectinase-type enzymes to reduce the polysaccharide content relative to a level in the pulp.  Multiple pectinase-type enzymes can be used including pectolyase, pectozyme, polygalacturonase, and combinations thereof [pg 2, lines 29 – 34].  This reduces the level of pectin in the pulp.
Regarding claim 7, DeClerq teaches incubating cocoa pulp with pectinases at 50°C for 20 hours [pg 5, lines 4 – 7].
Regarding claim 8, DeClerq teaches using any variety of cocoa pulp [pg 2, line 12].  The pulp is treated so the pH increases to between 3 and 6, such at 3.5 or 4.5 [pg 3, line 1].
Regarding claim 9, DeClerq teaches reducing the water content of the filtrate by drying to less 10.0 wt%.  The dry solid content of the dried product is upwards of 99 wt% [pg 3, lines 29 – 31].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeClerq as applied to claim 1, and further in view of Marcedo (NPL – Marcedo).
Regarding claim 6, DeClerq does not teach the treatment of cocoa pulp with enzymes other than pectinases or with a mixture of pectinase and another enzyme.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to combine the enzymatic mixture of Marcedo with the procedure of DeClerq to increase the efficiency of extraction of compounds from the cocoa pulp.
6.	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeClerq, in view of Huhn (EP-3114939-A1).
Regarding claim 13, DeClerq teaches treating a cocoa pulp to adjust the pH to between 4.0 and 7.0 to form a neutralized product [pg 3, lines 1 – 2].  The neutralized product is then treated with pectinase-type enzymes to reduce the polysaccharide content to form a thinned product [pg 2, lines 12 – 13, 30 – 34].  The thinned product is filtered and dried to a water content of as low as 1 wt% [pg 3, lines 29 – 31].
It is acknowledged that the order of steps involved DeClerq do not coincide with those in claim 13.  However, the courts have found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
While the pH ranges of DeClerq and claim 13 are not the same, the courts have found, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 18, DeClerq does not explicitly state the lack of any cocoa beans followed by treatment of the pulp by pectinase digestion, pH modification, or drying.

Huhn teaches that unfermented cocoa beans add an undesired level of astringency and bitterness to cocoa products [0058].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the process of DeClerq with the unfermented cocoa bean removal and deacidification of Huhn to prevent unwanted astringency and bitterness in the final product.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DeClerq as applied to claim 1, and further in view of Huhn.
Regarding claim 16, DeClerq does not explicitly state the lack of any cocoa beans followed by treatment of the pulp by pectinase digestion, pH modification, or drying.
Huhn teaches depulping cocoa beans [Figure 1].  Figure 1 shows the separation of cocoa beans and cocoa pulp into two separate groups, pulp and cocoa beans with or without pulp.  This strongly implies that the pulp is without any beans.  The pH of the pulp is then modified by removal of acids such as citric and/or acetic acid [0023].  
Huhn teaches that unfermented cocoa beans add an undesired level of astringency and bitterness to cocoa products [0058].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the process of DeClerq with the unfermented cocoa bean removal and deacidification of Huhn to prevent unwanted astringency and bitterness in the final product.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeClerq as applied to claim 1, and further in view of Huhn.
Regarding claim 17, DeClerq does not explicitly state the lack of any cocoa beans followed by treatment of the pulp by pectinase digestion, pH modification, or drying.
Huhn teaches depulping cocoa beans [Figure 1].  Figure 1 shows the separation of cocoa beans and cocoa pulp into two separate groups, pulp and cocoa beans with or without pulp.  This strongly implies that the pulp is without any beans.  The pH of the pulp is then modified by removal of acids such as citric and/or acetic acid [0023].  
Huhn teaches that unfermented cocoa beans add an undesired level of astringency and bitterness to cocoa products [0058].  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the process of DeClerq with the unfermented cocoa bean removal and deacidification of Huhn to prevent unwanted astringency and bitterness in the final product.

Response to Arguments
Applicant’s arguments, see pg 5 paragraph 7, filed March 25th 2021, with respect to the objection of claims 1, 8, and 10 have been fully considered and are persuasive.  The objection of 1, 8, and 10 has been withdrawn. 
Applicant’s arguments, see pg 6 paragraphs 1 – 3, filed March 25th 2021, with respect to the rejection of claims 1 – 10 and 13 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1 – 10 and 13 has been withdrawn. 
Applicant’s arguments, see pg 6 paragraph 4 – pg 7 paragraph 2, filed March 25th 2021, with respect to the rejection of claims 1 – 10 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  The rejection of claims 1 - 10 has been withdrawn. 
pg 7 paragraph 3 – pg 8 paragraph 4, filed March 25th 2021, with respect to the rejection of claim 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791